i 'l'iif %IATTI)R 01: KL:VISl"iG
 K
'I'Iiil RIJl,I',S FOR L.AWYI:R
DISCli'i,iWAI<Y I:NI:C)RCI:hil:NI'



       On September I I , 2006, Shaun I<. Thompson, I>isciplinary Counsel, Office of
Disciplinary Counsel ( O K ) petitioned this Court to adopt changes to the Rules for
Lawyer Disciplinary Enforcement (2002) (liI.1)11 (2002)). Mr. 71'hon~pson
                                                                        states the Rule
5B(15). IUI3L: (2002) requires 1)isciplinary Counsel to "[plrepare an annual budget ibr
the [ODC] and submit it so [this Court] fbr appro\:al."'
       Mr. 7hompson correctlq obsenres that this Court 1\21 no longer be appro~ing
                                                                                 the
budget of the ODC. Iiather. in the summer of 2006, ODC and the State Bar of Montana
(Bar) entered into a hlenorandtim of tjndcrslanding regarding their respccti~e
                                             approla1 and submission of ODC's budget.
obligations L\ ith respcLt to the prcpara~ion,
       I'he proposed damcndinenls to Kill; 5B(15) are ncccssarj ta corrform the Ruie to
the neu budgetary procedure.
       On Oclobcr 26, 2006 the 13oard of l rustces of the State Bar of Montana (Board)
filed its response and cornmcilts to Mr. Thompson's Pctition and is in suppori of the
same. Therefore.
       IT IS ORL?LR1:I) that Ruie 5. RI,I>1; (2002) is amendcd to rcad as follo\%l.':
       RULE 5-OFFICE           OF UISC4f LIhARY COUNSEL

       i.
        t  Appointnrent. The Court shall appoint a lawyer !o serve as Chief
       Disciplinary Counsel and may appoint such Deputy iiiscipiinary Counsels
       as they deem necessary. Disciplinary Counsel shall not engage in private
       practice; shall be admitted to practice in Montana at the time of
       appointment or within a reasonab!e time thereafier as determined by the
       Court; and shall maintain offices iri Helena. Montana. in facilities
       designated by the Court,

I ?'he Courtt suu .spon/e, noted scvcral clcrical errors in the Rule at subparagraphs (51, (i9), and
C. and correcred those herein, as \veil.
                                              1
B, Powers and Duties.               c i p i Counsel <hail perform ail
prilsecutoriai iiinciions and shall have the foi!o;uing pouers and duties:
( I j Supcriise O f i c c of Biscip!inary Counsel (Office) stcifl' in performing
central intake iirneiions:
(2) Evaluaie all informalion coming to the ntte:ltion (ji' Ihc Ofiliice i o
determine wlierher it is viithin thc discip!inary jurisdiction ofthc Coi:rt:
(3 j int.csti~v'~tc infor~natioricorning to the at:cniion OF tlic Office which,
                  ail
if' true, would be grounds t o ciiscipiine or trarisikr to tii:;abilitj!'iriactii.c
status:
(3) Imestigate all facts pertaining lo petitions foi reiilstareinent or
reatllnission;
( 5 ) Dismiss the i:sformatio:l         if true, would not constitute misconduct
or incapacity; or reconlmcnd discipline;
(6) Prosecute before fieview Panels, Adjudicatory Panels and the Court,
discipline. interim suspension, reinstatement and readmission proceedings,
and proceedings for transfer to or from disabi1ity:inactive status;
(7) Employ and supervise Office staff needed for the performance of
prosecutctria! fiinctions and. when circumstailces necessitate their use,
appoint aiid supervise special investigators and volunteer special counsel;
(8) Notify promptly the conlplainant and the laxvyer that an investigation is
to be initiated by 1)iseipIinary Counsel or, where Disciplinary Courisel
dismisses, provide a co:lcise written statement of the facts and reasons a
matter has been disn~issed;
(9) I3eve!op written guidelines for determining which matters hi! to allege
f k t s that would constiiute grounds for disciplinary action;
(!O) Request the Clerk of the Supreme Gourk to notify each jurisdiction in
which a lawyer is adlilittcd of a transfer to or from disabilits./inaciiw status,
reinstatement; readmissicm or any public discipline imposed in this state;
(1 1) Whenever costs have been assessecl against a lawyer by the Supreme
Court, asscn~bleand serve on the la~vyeran itemized list of the costs of
proceedings, investigations and audits;
(12) Seek reciprocal discipline when informed of airy public dist:ipiine
imposed in any other jurisdiction;
(13) Fortyard a certified copy of the judgrncci. of conviction to the
disciplinary office in each jurisc!iction in which a lawyer is admitted when
the lawyer is convicted of 2% serious crii~le(as hereinafier defined) i : ~this
state;
(14) Maintain per~nanentrecords of discipline and disabiiity matters and
compile statistics tit aid in the administration of the system;
(15) Prepare an annual budget h the Office and submit it to rhc Gew&w
                                     r
+Board             of Tr~~stees ofthe State Bar of Montana [or review;
(16) Make reasonahle and necessary expenditares pursna~~t the a ~ ~ v w i !
                                                                 to
reviewed budget to perfbr~n duties ofthe Office;
                                thc
 (17) Supervise and direct Offkc staff and operations:
      !lXI Prepare and submit to the Court recommendaiicns concerning the
      annual assessment of i3iir Members: and
                                                                            -
      (19) Make recommendations to the Cotid about tile lav\-);er regu!at.tion
      svsvem,
      C. Prohibited Activities, iliscipiinary S.o~mse1shall nor have authority lo
                                                         ..
      relider advisory opinions: either orally or in .t-rit~ngt, to irnpose any form
                                                               or
      ofdisciplinr: on a la!\-:;cr.

Stricken langaage is deleted and underlined language 1s added.
       IT IS FliRTIIER ORDERED that this Order is cffccii-~e oftlie date hcrcoi'
                                                           as
       I1 IS 1;UK'I TIER OR1)BIUII) that the Clerk of this Court gix. e notice of this Order
to Shaun R. Tli:>mpson, Discipiinarq Counsel: to Cqnthia Sm~th,
                                                              Chair of the Board of
Trustees of the State Bar of Montana: to Chris Ivlanos. Executi\e Director of the State
Bar of Montana with rhe request that this Order be publislzed in the next a\ai!able issue of
the ,\fonturza Law?eu and be posted to the Statr: Bar of Montana's ~ ~ e b s i t e : to
                                                                                 and
Gregory J. Petesch, Code Commissioner.
       Dated this   -3- of Novenlber 7006
                     kh
                      __day